DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the after final amendment filed December 20, 2021, for the 16/604,528 application, which is being examined under the first inventor to file provisions of the AIA .
The amendments to claims 1, 34, 39, and 67 are noted.
Claims 1-2, 4, 6, 11-12, 19, 22-23, 27-28, 30, 34-39, 54, and 67-68 are pending and have been fully considered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Alyssa D’Antonio on January 12, 2022.
The application has been amended as follows: 

Please amend claims 1, 23, 34, and 39 as follows:

1.  A microspherical fluid catalytic cracking (FCC) catalyst comprising a zeolite and an alumina comprising a strong Lewis site density of less than about 70 µmol/g, 
wherein the catalyst has a phase composition comprising at least 30 wt% zeolite, and wherein the alumina further comprises a rare earth element, bismuth, an alkaline earth element, or a mixture of any two or more thereof and the alumina comprises the rare earth or alkaline earth element in an amount of about 1 wt% to about 10 wt%.

23.  A microspherical fluid catalytic cracking (FCC) catalyst comprising a zeolite and an alumina comprising a strong Lewis site density of less than about 70 µmol/g, wherein the catalyst has a phase composition comprising at least 60 wt% zeolite, and wherein the alumina further comprises a rare earth element, bismuth, an alkaline earth element, or a mixture of any two or more thereof and the alumina comprises the rare earth or alkaline earth element in an amount of about 1 wt% to about 10 wt%.

34.  A method of making a zeolitic fluid catalytic cracking catalyst, the method comprising:
pre-forming precursor microspheres comprising a non-zeolitic material and alumina comprising a strong Lewis site density of less than 70 μmol/g; and
in situ crystallizing a zeolite on the pre-formed microspheres to provide a zeolitic microsphere material, and
wherein the catalyst has a phase composition comprising at least 30 wt% zeolite, wherein the alumina further comprises a rare earth element, bismuth, an alkaline earth element, or a mixture of any two or more thereof and the alumina comprises the rare earth or alkaline earth element in an amount of about 1 wt% to about 10 wt%.

39.  A method of making a zeolitic fluid catalytic cracking catalyst, the method comprising:
pre-forming precursor microspheres comprising a non-zeolitic material and alumina comprising a strong Lewis site density of less than 70 μmol/g; 
in situ crystallizing a zeolite on the pre-formed microspheres to provide a zeolitic microsphere material; 
calcining the zeolitic microsphere material;
further exchanging the zeolitic microspheric material with ammonium ions such that the Na2O content is reduced to below 0.2%; and
further calcining the zeolitic microspheric material, 
wherein each calcining is independently conducted for at least about two hours at a temperature of from about 500 °C to about 750 °C,
wherein the catalyst has a phase composition comprising at least 30 wt% zeolite, wherein the alumina further comprises a rare earth element, bismuth, an alkaline earth element, or a mixture of any two or more thereof and the alumina comprises the rare earth or alkaline earth element in an amount of about 1 wt% to about 10 wt%.

The following is an examiner’s statement of reasons for allowance: The nearest prior art appears to be Stamires et al (US 2007/0060780 A1), which discloses “the catalyst composition of the invention comprises a pentasil-type of zeolite, one or more solid acidic cracking promoters and an additional material selected from the group consisting of anionic clay, smectite clay, and thermally or chemically modified clay (including kaolins and flash calcined gibbsite) and, optionally, a filler and/or binder…The catalyst composition of the invention may comprise one or more additional materials selected from the group consisting of particle binders, diluents, fillers and extenders. The pentasil-type zeolite is a pentasil type of zeolite may comprise from about 5.0 wt % to about 80 wt % of the composition…NH4OH may be added to the slurry prior to the addition of the modified pentasil-type zeolite to raise the pH of the slurry. A pH buffer may also be added to the slurry prior to the addition of the modified pentasil-type zeolite. The buffer may be selected from the group consisting of aluminum chlorohydrol, phosphate sol or gel, anionic clay, smectite and thermally or chemically modified clay (including kaolins and flash calcined gibbsite)” [paragraphs 0016, 0022, and 0030].  The pH of the slurry may be 9.5 [paragraph 0041], which pH appears to be sufficient to produce an alumina derived from the flash calcined gibbsite with the strong Lewis site density of instant claim 1 [compare the preceding to samples A and C in Example 2C of the instant application].  However, Stamires et al does not teach that the alumina further comprises a rare earth element or an alkaline earth element in an amount of about 1 to 10 wt % or bismuth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772 
January 14, 2022